DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 17, 2022 has been entered.
Applicants' arguments, filed August 17, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aantaa (U.S. 6,716,867 - provided on IDS dated 10/7/2021) in view of Olney (U.S. 5,605,911 – provided on IDS dated 10/7/2021). 
Aantaa teaches inducing sedation using dexmedetomidine, wherein the patient remains arousable and oriented (col.1). A suitable initial dosage for dexmedetomidine in a human is 0.2-2 µg/kg (col.5). Dexmedetomidine may be administered as an acid additional salt with hydrochloric acid (i.e. HCl) (col.5). Clinical effects of sedation became apparent approximately 15-30 minutes after dosing ( The dose of dexmedetomidine may be adjusted to provide the desired level of sedation (col.6), based on the Ramsay scale (detailed below). 

    PNG
    media_image1.png
    345
    706
    media_image1.png
    Greyscale
 
Aantaa does not teach administration through the oral mucosa. 
Olney teaches using a combination of α-2 adrenergic drugs and NMDA to treat progressive degenerative diseases (col.13). The α-2 adrenergic drug may be dexmedetomidine and the disease may be AIDS dementia or Alzheimer’s disease (col.13). Suitable methods of administration of the α-2 adrenergic drug (i.e. dexmedetomidine) include transmembrane routes, such as lozenges, sublingual tablets or wafers, and chewing gums (col.19). The α-2 adrenergic drug may be administered at about 0.00002 to about 50mg/kg of body weight (col.20). 
Olney does not explicitly teach treating agitation. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Aantaa to treat patients experiencing agitation with dexmedetomidine at a dose that decreases the agitation without substantially sedating the subject. It would have been prima facie obvious to administer the dosage to patients having dementia and via oral mucosal dosage forms as taught by Olney. 


Obviousness Remarks
Applicants argue neither Aantaa nor Olney teaches or suggests dexmedetomidine administered as a single dosage at the range of 3-100µg. Aantaa teaches a loading dose followed by a maintenance dose administered via infusion. Applicants argue that Olney fails to remedy the deficiencies of Aantaa because Olney does not teach or suggest modifying the route of administration to arrive at a single dose. Applicants submit that deviating from the approach of Aantaa would render the approach unsatisfactory for its intended purpose of managing the levels of sedation. Neither Aantaa nor Onley teach the instantly recited dose range of 3-100µg. The references teach a vast range of doses administered based on the weight of the patient. 
Examiner disagrees. Olney teaches administration of an α-2 adrenergic drug via transmembrane routes such as lozenges, sublingual tablets or wafers, and chewing gums (col.19) in an amount of about 0.00002 to about 50mg/kg of body weight (col.20). Aantaa teaches that a suitable initial dosage for dexmedetomidine in a human is 0.2-2 µg/kg (col.5). Given that humans are born weighing around 3kg, on average, and as adults weigh, on average, about 70kg, the initial dose range taught by Aantaa is about 0.6-140µg. The instantly recited range of 3-100µg falls squarely within the range taught by Aantaa and is thus prima facie obvious based on MPEP 2144.05(I). One cannot show nonobviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-25 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,792,246. Claim 17 recites a method of treating agitation comprising sublingually administering a dexmedetomidine film to an agitated subject. It would have been prima facie obvious to choose an amount of the sedative dexmedetomidine from within the ranges recited in order to provide the desired level of sedation and/or reduction in agitation. 

Claims 1-2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,517,524. Claim 17 recites a method of treating agitation comprising sublingually administering a dexmedetomidine film to an agitated subject. It would have been prima facie obvious to choose an amount of the sedative dexmedetomidine from within the ranges recited in order to provide the desired level of sedation and/or reduction in agitation.

Claims 1-2 and 4-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,497,711. Claim 18 recites a method of treating agitation comprising sublingually administering a dexmedetomidine film to an agitated subject. It would have been prima facie obvious to choose an amount of the sedative dexmedetomidine from within the ranges recited in order to provide the desired level of sedation and/or reduction in agitation.

Claims 1-2 and 4-25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12-13, 41-49 of copending Application No. 16/474,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one having ordinary skill in the art would have been motivated to treat the agitation with dexmedetomidine. MPEP 2143. 

Claims 1-2 and 4-25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 10, 13, 17-18, 22-23, 26-27, 29-30, 35-50 of copending Application No. 17/254,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one having ordinary skill in the art would have been motivated to choose from among the options recited to predictably arrive at the instant claims. MPEP 2143.

 
Double Patenting Remarks
Applicants request that the double patenting rejections be held in abeyance until otherwise allowable subject matter is identified. 
Given that the obviousness rejection is pending in addition to the double patenting rejections, there is no otherwise allowable subject matter. Accordingly, the double patenting rejections are maintained. 


Conclusion
All pending claims are rejected. No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612